

EXHIBIT 10.3


ZILLOW GROUP, INC.
2020 INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD NOTICE
Zillow Group, Inc. (the “Company”) hereby grants to you a Restricted Stock Unit
Award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”) and the
Restricted Stock Unit Award Agreement (the “Award Agreement”) and the Zillow
Group, Inc. 2020 Incentive Plan (the “Plan”), which are incorporated into the
Award Notice in their entirety. Subject to the terms and conditions of the Award
Notice and the Award Agreement, the Award will be settled in shares of the
Company’s Class C Capital Stock upon vesting.
Participant:
Grant Number:
Grant Date:
Number of Restricted Stock Units Subject to Award (the “Units”):
Vesting Commencement Date:
Vesting Schedule (subject to continued employment or service):



Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Award Agreement and the Plan. You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements or other
communications on the subject. The Award is hereby granted in full satisfaction
of the Company’s obligations to grant such Award pursuant to any new hire offer
letter, promotion letter, or other communication by the Company, if applicable.




Attachment
1. Restricted Stock Unit Award Agreement (including any appendices thereto)



--------------------------------------------------------------------------------





ZILLOW GROUP, INC.
2020 INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (together, this “Award Agreement”),
Zillow Group, Inc. (the “Company”) has granted to you a Restricted Stock Unit
Award (the “Award”) under the Zillow Group, Inc. 2020 Incentive Plan (the
“Plan”) for the number of Restricted Stock Units indicated in your Award Notice.
Capitalized terms not explicitly defined in this Award Agreement but defined in
the Plan have the same definitions as in the Plan.


The details of the Award are as follows:


1. Vesting


Subject to the terms of this Award Agreement, the Award will vest as set forth
in the Award Notice (the “Vesting Schedule”). Restricted Stock Units that have
vested and are no longer subject to forfeiture according to the Vesting Schedule
are referred to herein as “Vested Units.” Restricted Stock Units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”).


As soon as practicable after Unvested Units become Vested Units, but not later
than 60 days after vesting, the Company will settle the Vested Units by issuing
to you, for each Vested Unit, one share of Class C Capital Stock. If a vesting
date falls on a weekend or any other date on which the Nasdaq Stock Market
(“NASDAQ”) is not open, affected Units will vest on the next following NASDAQ
business day. The Award will terminate and the Unvested Units will be forfeited
upon your Termination of Service as set forth in Section 2.


2. Termination of Service


Upon your Termination of Service for any reason, any portion of the Award that
has not vested as provided in Section 1 will immediately be forfeited to the
Company without payment of any consideration to you. You will have no further
rights, and the Company will have no further obligations to you, with respect to
such Unvested Units.


3. Securities Law Compliance


3.1 You represent and warrant that you have been furnished with a copy of the
Plan and the plan summary for the Plan.


3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Class C Capital Stock that you may receive pursuant to
settlement of the Units (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws covering any such
transaction involving the Shares, or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to maintain any registration of the Shares
with the Securities and Exchange Commission and has not represented to you that
it will so maintain registration of the Shares. Any sale of Shares is also
subject to the Company’s Insider Trading Policy.


3.3 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Award Agreement or the breach by you of any terms or conditions of this Award
Agreement.


4. Transfer Restrictions


Units may not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.









--------------------------------------------------------------------------------



5. No Rights as Shareholder


You will not have any voting, dividend or any other rights as a shareholder of
the Company with respect to the Units.


6. Independent Tax Advice


You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and the Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing the Award Notice, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.


7. Book Entry Registration of Shares


The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and any applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.


8. Withholding
8.1 You are ultimately responsible for all taxes owed in connection with the
Award (e.g., upon vesting and/or upon receipt of the Shares), including any
federal, state, provincial, local or foreign taxes of any kind required by law
to be withheld by the Company or a Related Company in connection with the Award,
including FICA or any other tax obligation (the “Tax Withholding Obligation”),
regardless of any action the Company or any Related Company takes with respect
to any such Tax Withholding Obligation. The Company makes no representation or
undertaking regarding the adequacy of any tax withholding made in connection
with the Award. The Company has no obligation to deliver Shares pursuant to the
Award until you have satisfied the Tax Withholding Obligation.


8.2 In order to satisfy your obligations set forth in Section 8.1, you
previously have or now hereby irrevocably appoint any brokerage firm acceptable
to the Company for such purpose (the “Agent”) as your Agent, and authorize the
Agent, to:

     (a)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Units, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the amount of any Tax Withholding Obligation and all
applicable fees and commissions due to, or required to be collected by, the
Agent;
(b)Remit directly to the Company the cash amount necessary to cover the payment
of such Tax Withholding Obligation, as of such date;(c)
Retain the amount required to cover all applicable brokerage fees, commissions
and other costs of sale due to, or required to be collected by, the Agent,
relating directly to the sale of Shares referred to in clause (a) above; and
(d)
Remit any remaining funds to you.



Any prior written agreement by you to the foregoing terms with respect to the
Units is referred to as the “Tax Withholding Agreement.” As of the date of
execution of the Tax Withholding Agreement or the Award Notice, as applicable,
you represent and warrant that you are not aware of any material nonpublic
information with respect to the Company or any securities of the Company; are
not subject to any legal, regulatory or contractual restriction that would
prevent the Agent from conducting sales as provided herein; do not have, and
will not attempt to exercise, authority, influence or control over any sales of
Shares effected pursuant to this Section 8.2; and are entering into this Section
8.2 of this Award Agreement in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 (regarding trading of the Company’s
securities on the basis of material nonpublic information) under the Exchange
Act. It is the intent of the parties that this Section 8.2 comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Award
Agreement will be interpreted to comply with the requirements of Rule 10b5-1(c)
of the Exchange Act.



--------------------------------------------------------------------------------



You understand that the Agent may effect sales as provided in clause (a) above
jointly with sales for other employees of the Company and that the average price
for executions resulting from bunched orders will be assigned to your account.
You acknowledge that neither the Company nor the Agent is under any obligation
to arrange for such sales at any particular price, and that the proceeds of any
such sales may not be sufficient to satisfy your Tax Withholding Obligation. In
addition, you acknowledge that it may not be possible to sell Shares as provided
by this Section 8.2 due to (i) a legal or contractual restriction applicable to
you or the Agent, (ii) a market disruption, or (iii) rules governing order
execution priority on the NASDAQ Stock Market or other exchange where the Shares
may be traded. In the event of the Agent’s inability to sell any Shares or that
number of Shares sufficient to cover your personal tax withholding obligation,
you will continue to be responsible for payment to the Company of all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld.


You acknowledge that regardless of any other term or condition of this Award
Agreement, neither the Agent nor the Company will be liable to you for (a)
special, indirect, punitive, exemplary, or consequential damages, or incidental
losses or damages of any kind, or (b) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond the Agent’s
reasonable control.


You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent or the Company reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 8.2. The Agent is a third
party beneficiary of this Section 8.2.


Notwithstanding the foregoing terms of this Section 8.2, if you are subject to
“blackout trading periods” under the Company’s Insider Trading Policy, your
agreement to the terms of this Section 8.2 (whether pursuant to a Tax
Withholding Agreement or execution of the Award Notice, as applicable) will only
be effective if you agree to the terms of this Section 8.2 at a time that is
outside of a “blackout period.”


8.3 Notwithstanding the foregoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from Shares issuable under the
Award or from salary or other amounts payable to you, a number of whole Shares
or cash having a value sufficient to satisfy the Tax Withholding Obligation
(which Shares may be withheld up to the applicable minimum required tax
withholding rate or up to such other applicable rate permitted by the Company
that avoids adverse treatment for financial accounting purposes).


8.4 Furthermore, you acknowledge that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax Withholding Obligations or
tax treatment in connection with any aspect of the Award, including but not
limited to, the grant, vesting, the issuance of Shares upon vesting, the
subsequent sale of Shares acquired pursuant to the Award and the receipt of any
dividends, and (b) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax Withholding Obligations or achieve any particular tax result.
Further, if you have become subject to tax in more than one jurisdiction, you
acknowledge that the Company (or your employer, as applicable) may be required
to withhold or account for Tax Withholding Obligations in more than one
jurisdiction.


9. General Provisions


9.1 No Right to Damages. You will have no right to bring a claim or to receive
damages if any portion of the Award is cancelled or expires unvested. The loss
of existing or potential profit in the Award will not constitute an element of
damages in the event of your Termination of Service for any reason even if the
termination is in violation of an obligation of the Company or a Related Company
to you.


9.2 Recovery of Compensation. In accordance with Section 17.6 of the Plan, the
Award is subject to the requirements of (a) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder, (b)
similar rules under the laws of any other jurisdiction, (c) any compensation
recovery or clawback policies adopted by the Company to implement any such
requirements or (d) any other compensation recovery or clawback policies as may
be adopted from time to time by the Company, all to the extent determined by the
Committee in its discretion to be applicable to you and/or required by
applicable law.


9.3 Assignment. The Company may assign its rights under this Award Agreement at
any time, whether or not such rights are then exercisable, to any person or
entity selected by the Company’s Board of Directors.


9.4 No Waiver. No waiver of any provision of this Award Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.





--------------------------------------------------------------------------------



9.5 Undertaking. You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Units pursuant to the express provisions of this
Award Agreement.


9.6 Agreement Is Entire Contract. This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof and supersede all prior oral or written agreements on the subject. This
Award Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.


9.7 Successors and Assigns. The provisions of this Award Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Award Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.


9.8 No Employment or Service Contract. Nothing in the Plan or this Award
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other service relationship at any time, with or without cause.


9.9 Section 409A Compliance. This Award and any Shares issuable thereunder are
intended to qualify for an exemption from or comply with Section 409A of the
Code. Notwithstanding any other provision in this Award Agreement and the Plan
to the contrary, the Company, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but will not be required, to
unilaterally amend or modify this Award Agreement so that the Award qualifies
for exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representations that the Award will be exempt from or
comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to the Award. No provision of this Award
Agreement will be interpreted or construed to transfer any liability for failure
to comply with Section 409A of the Code from you or any other individual to the
Company. By executing the Award Notice, you agree that you will be deemed to
have waived any claim against the Company with respect to any such tax
consequences.



































































--------------------------------------------------------------------------------



APPENDIX TO ZILLOW GROUP, INC. 2020 INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
(For Canadian Residents)


This Appendix includes country-specific terms that apply if you are residing
and/or working in Canada. This Appendix is part of the Award Agreement. Unless
otherwise provided below, capitalized terms not explicitly defined in this
Appendix but defined in the Plan have the same definitions as in the Plan.


1. Termination of Service. This provision supplements Section 2 of the Award
Agreement.


For purposes of the Award, notwithstanding anything to the contrary in the Plan
or the Award Agreement, and subject to any express minimum requirements pursuant
to employment standards legislation (or any other applicable legislation) in the
jurisdiction where you are employed, “Termination of Service” means the later of
(a) the date you receive written notice of termination from or provide written
notice of resignation to the Company or a Related Company, which date will not
be extended by any notice period or period of pay in lieu of such notice that
may be applicable to you, whether statutory, contractual or otherwise, and (b)
the date you are no longer actively providing services to the Company or a
Related Company (regardless of the reason for such cessation of employment and
whether or not later found to be invalid or in breach of the employment laws in
the jurisdiction where you are employed). For greater clarity, including with
respect to Section 9.1 of the Award Agreement, you are not entitled to damages
in lieu of loss of ongoing vesting or loss of Unvested Units arising from the
cessation of your employment, including, without limitation, during any period
of payment in lieu of notice of termination that may be applicable to you and
regardless of whether such period of pay in lieu of notice arises from statute,
contract, or otherwise.


2. Tax Reporting. You are required to report the value of any securities you
hold, such as shares, stock options and restricted stock units, to Canada
Revenue Agency in accordance with applicable tax laws.





